        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 MELISSA A. MCINTYRE,
                                                         No. 17-5134 (JRT/DTS)
                                   Plaintiff,

 v.
                                                      MEMORANDUM OPINION
 RELIANCE STANDARD LIFE INSURANCE                  AND ORDER ON CROSS MOTIONS
 COMPANY,                                            FOR SUMMARY JUDGMENT

                                 Defendant.


       Katherine L. MacKinnon and Nicolet Lyon, LAW OFFICES OF KATHERINE L.
       MACKINNON PLLC, 2356 University Avenue West, Suite 230, St. Paul, MN
       55114, for plaintiff.

       Leah N. Kippola-Friske and William D. Hittler, NILAN JOHNSON LEWIS PA,
       250 Marquette Avenue South, Suite 800, Minneapolis, MN 55401, for
       defendant.


       Plaintiff Melissa McIntyre brought this Employment Retirement Income Security

Act (“ERISA”) action against Defendant Reliance Standard Life Insurance Company

(“Reliance”), after Reliance terminated McIntyre’s benefits based on its determination

that her condition no longer satisfied the policy definition of “total disability.” The Court

reviewed the parties’ cross-motions for summary judgment, and granted judgment in

favor of McIntyre. Applying a de novo standard of review, the Court found that Reliance

had breached its fiduciary duty to McIntyre. Reliance appealed and the Eighth Circuit

vacated and remanded.
         CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 2 of 24




       The case is now before the Court on remand, with the Eighth Circuit’s instructions

to apply an abuse of discretion standard. Because the Court finds that Reliance’s denial

of benefits was an abuse of discretion, the Court will grant summary judgment to

McIntyre.


                                         BACKGROUND


I.     FACTUAL BACKGROUND

       A.      The Policy

       McIntyre was employed by the Mayo Clinic Health System (“Mayo”) as a Nurse

from 2003 until January 1, 2011. (Compl. ¶ 10, Nov. 16, 2017, Docket No. 1; 1st Aff. of

William D. Hittler (“1st Hittler Aff.”) ¶ 4, Oct. 1, 2018, Docket No. 19, Ex. 2 at 35–36, Oct.

1, 2018, Docket No. 19-1.) McIntyre participated in an employer sponsored long-term

disability plan (the “Plan”) funded by a group long-term disability insurance policy

administered by Reliance and governed by ERISA. (1st Hittler Aff. ¶ 3, Ex. 1 at 1, Oct. 1,

2018, Docket No. 19-1.) The Plan gives Reliance, as the claims review fiduciary, the

discretionary authority to interpret the Plan and the insurance policy and to determine

eligibility for benefits. (Id. at 16.)

       The Plan provided for two types of total disability benefits: (1) Regular Occupation,

which requires that an employee be unable to perform the duties of their regular

occupation due to his or her disability; and (2) Any Occupation, which requires that an

employee be unable to perform the material duties of any occupation due to his or her
                                             -2-
        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 3 of 24




disability. (Ex. 1 at 11–12; 1st Hittler Aff. ¶ 51, Ex. 26A at 11, Oct. 1, 2018, Docket No. 20.)

The Plan considers the insured totally disabled “if due to an Injury or Sickness he or she is

capable of only performing the material duties on a part-time basis or part of the material

duties on a Full-time basis.” (Ex. 1 at 12.)

       An insured may receive disability benefits for the first twenty-four months of their

disability under the Regular Occupation benefit, but after twenty-four months, the

benefit converts to Any Occupation, and an insured must then qualify for benefits under

that definition. (Ex. 26A at 12.)


       B.     McIntyre’s Condition & Treatment

       McIntyre has suffered from Charcot Marie Tooth Syndrome (“CMT”) her entire life.

(Compl. ¶ 11.) CMT is an incurable progressive neurological condition that affects

peripheral nerves and can result in the increasing loss of sensation and atrophy of muscles

in the feet, legs, and hands. (Compl. ¶ 12; 1st Hittler Aff. ¶ 51, Ex. 26C at 3, 33–35, Oct. 1,

2018, Docket No. 22; 1st Hittler Aff. ¶ 7, Ex. 5A at 50–53, Oct. 1, 2018, Docket No. 19-1.)

McIntyre was born with a clubfoot, hammertoes, fused ankle joints, and decreased tone

in her lower extremities. (Ex. 5A at 50.) McIntyre has a left drop foot which affects her

mobility and balance; in her mid-30s she experienced an acceleration of her symptoms,

including additional pain and balance impairment. (Id.)

       The record indicates that McIntyre sought treatment with Debra Thompson, a

certified nurse practitioner in Mayo Clinic Mankato’s Occupational Health Service, and Dr.

                                               -3-
        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 4 of 24




Vanessa Tseng, a neurologist at Mayo Clinic Mankato as of 2011. (See Ex. 26C at 33–34;

79–82.) Sara Beske, Doctor of Nursing Practice at Mayo Clinic Mankato, served as

McIntyre’s primary care provider. (See Ex. 26C at 33; 1st Hittler Aff. ¶ 51; Ex. 26D at 12,

Oct. 1, 2018, Docket No. 23.)


       C.     McIntyre’s Claims & Reliance’s Initial Investigation

       By July 2011, McIntyre’s symptoms had progressed such that she was no longer

able to work. (Compl. ¶ 14; 1st Hittler Aff. ¶ 51, Ex. 26B at 252, Oct. 1, 2018, Docket No.

21.) McIntyre left her position as a Registered Nurse because her CMT caused her to have

trouble balancing, ambulating to patient rooms, as well as fatigue that required frequent

naps. (Ex. 26C at 33-35, 118.)

       In September 2011, McIntyre applied for long-term disability benefits with

Reliance. (Compl. ¶ 16; Ex. 2 at 35.) McIntyre’s claim included a physician’s statement

by Thompson detailing the progression of McIntyre’s condition, including fatigue,

weakness, abnormal gait, balance problems, lower extremity wasting, and motor

neuropathy. (Id. at 43.) Reliance approved McIntyre’s benefits retroactive to October 18,

2011, the day after McIntyre’s short-term disability benefits expired. (Id. ¶ 17; 1st Hittler

Aff. ¶ 5, Ex. 3 at 45–46, Oct. 1, 2018, Docket No. 19-1.)

       Reliance also referred McIntyre to a third party to help her apply for and obtain

Social Security Disability Insurance Benefits, which offset the benefit paid by Reliance.

(Ex. 26C at 97–99.) The Social Security Administration (“SSA”) found that McIntyre was

                                             -4-
        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 5 of 24




totally disabled and awarded her benefits in the amount of $6,924.00, retroactive to

January 2012. (Id. at 99–104.) As a result, Reliance required reimbursement for its

overpayment of benefits, and demanded $7,849.48 from McIntyre. (Id. at 105.)

       In 2013, Reliance began evaluating whether McIntyre qualified for Any Occupation

benefits. (1st Hittler Aff. ¶ 10, Ex. 6 at 67–68, Oct. 1, 2018, Docket No. 19-1.) Reliance

informed McIntyre that it would be gathering information concerning her medical

condition, education, training, and experience to determine if she qualified as Totally

Disabled from any occupation. (Id. at 68.) Reliance asked McIntyre to complete an

“Activities of Daily Living Questionnaire” and clarified that McIntyre’s receipt of social

security disability benefits was not binding upon its own disability determination. (Id.)


              1.     SURVEILLANCE

       In addition to medical opinions on McIntyre’s condition and disability, Reliance

also retained the Marshall Investigative Group (“Marshall”) to perform surveillance on

McIntyre. (Ex. 26D at 70.) Initially, Marshall primarily surveilled McIntyre’s online

activities, and spoke with neighbors who indicated that McIntyre participated in dog

breeding and showing, and surmised that she may generate some income from these

activities. (Id. at 72–73.) Marshall’s second surveillance report, dated March 2015, noted

that McIntyre was still involved with breeding and training dogs, and that she had recently

traveled out of state for those activities. (Id. at 163–65.) Finally, in July 2015, Marshall

conducted in-person surveillance of McIntyre over the course of three days. (Id. at 179–

                                            -5-
        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 6 of 24




90.) McIntyre was seen at a kennel club, shopping, and doing light yard work for fewer

than ten minutes each of those days. (Id.) The report also noted that McIntyre walked

with a limp during the three days of surveillance. (Id.) McIntyre retired to her house in

the early afternoon each of day. (Id.)


              2.     Medical Records

       The administrative record contains over a dozen reports from Dr. Tseng,

Thompson, and Dr. Beske documenting the progression of McIntyre’s CMT symptoms,

including chronic pain, severe fatigue necessitating frequent naps, weakness in her upper

extremities, and continued wasting in her lower extremities. (See, e.g., Ex. 26C at 33–34,

60, 79–82; Ex. 26D at 12–13, 37–38, 44, 46–47, 125, 129–30, 147; Hittler Aff. ¶ 51; Ex. 26E

at 47, 152, Oct. 1, 2018, Docket No. 24.)

       Dr. Tseng, who evaluated and treated McIntyre for her CMT between 2011 and

2016, held the opinion that McIntyre could not work full time due to her CMT. (See Ex.

26C at 79–82; Ex. 26D at 44, 46–47, 125–26; Ex. 26E at 47–48, 81.) Thompson also

consistently documented a progression of McIntyre’s symptoms, indicated that

McIntyre’s CMT was chronic and progressive, and opined on multiple occasions that




                                            -6-
         CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 7 of 24




McIntyre’s CMT prevented full-time work. 1 (See Ex. 26B at 231; Ex. 26C at 7, 33–35, 60,

114; Ex. 26D at 37–38, 98–99.) 2


               3.      Review by Reliance Nurses

       Nurses employed by Reliance also periodically reviewed McIntyre’s file. 3 On

November 21, 2013, Nurse Heather DiFalco reviewed McIntyre’s medical records and

concluded that, despite McIntyre’s dog breeding activities and part-time work as a respite

care provider, she remained symptomatic from CMT and “lacks consistent work function

ongoing.” (Ex. 26A at 175.) DiFalco provided an updated assessment on February 3, 2015,

in which she reviewed additional medical data and McIntyre’s physical capacity

questionnaires and again concluded that, despite continued involvement in dog breeding



1 On March 4, 2014, Thompson completed a Physical Capabilities Questionnaire on which she
checked a box indicating that McIntyre could work at a sedentary lift level, exerting up to 10
pounds of force occasionally, or a negligible amount of force frequently. (Ex. 26D at 98–99.) For
all other capacities—including McIntyre’s ability to stand walk, climb ladders, crawl, reaching at
waist level, pushing/pulling, fine manipulation, tactile sensation, and reaching above the waist—
Thompson indicated that McIntyre could perform these functions occasionally or not at all in the
context of an 8-hour workday. (Id.) The lift level question only gave the options of sedentary,
light, medium, heavy, or very heavy lifts; it did not include an option for no exertion or an inability
to work full-time at a particular exertion level. Elsewhere, Thompson consistently reported that
McIntyre’s symptoms are progressive, and McIntyre is likely to be totally disabled indefinitely.
(See, e.g., Ex. 26C at 60–61, 114.)
2 McIntyre also completed several forms documenting her daily living activities and providing
supplemental information to Reliance, in which she disclosed her part-time work activities and
detailed her progressive symptoms, treatment and medication regime, and physical limitations
related to daily activities. (See Ex. 26C at 107, 220–232; Ex. 26E at 21–29.)
3 McIntyre’s file was first reviewed by Reliance Nurse Patricia Toth, who evaluated McIntyre’s
initial claim for benefits and opined that “return to prior exertion not expected with the
maximum of sedentary in the future but that level of exertion is guarded.” (Ex. 26A at 174.)

                                                 -7-
        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 8 of 24




and showing, “the claimant lacks consistent work function on an ongoing basis.” (Id. at

176.) On May 12, 2015, Nurse Robin Bickel reviewed McIntyre’s record and similarly

opined that McIntyre was unable to maintain consistent work function. (Id. at 177.)

      On December 15, 2015, Nurse Ingrid Bergstrom indicated that she reviewed

McIntyre’s files and medical reports documenting McIntyre’s worsening fatigue requiring

1–2 naps per day, longer recuperation time, and that McIntyre had experienced

increasing foot pain and fatigue, had developed hypersensitivity of the feet as of July

2014, and had decreased reflexes and ongoing reports of weakness in her upper and

lower extremities. (Ex. 26B at 31.) She also noted a physician’s report that McIntyre had

recently been unable to complete a return drive from the Twin Cities to Mankato due to

fatigue. (Id.) Bergstrom nevertheless concluded that light sedentary work appeared

supported; Bergstrom did not explain or provide justification for her departure from

previous assessments by Reliance nurses. (Id.)


             4.     First Residual Employability Analysis

      Reliance vocational analyst Carol Vroman conducted a Residual Employability

Analysis on December 16, 2015. (Ex. 26E at 59–73.) Vroman was instructed to perform

her analysis based only upon the notes from Bergstrom—the only Reliance nurse who

had concluded that McIntyre was able to perform full-time work. (Ex. 26A at 246.)

Vroman found that McIntyre’s skills and qualifications were compatible with the following

alternative occupations: Utilization-Review Coordinator, Cardiac Monitor Technician,

                                           -8-
        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 9 of 24




Hospital-Admitting Clerk, Office Nurse, Unit Clerk, Wellness Coach, Telephone Triage

Nurse, Nurse Case Manager, and Rehabilitation Nurse Case Manager. (Ex. 26E at 60; see

also Hittler Aff. ¶ 51; Ex. 26F at 29, Oct. 1, 2018, Docket No. 25.)


       D.     Denial of Benefits

       On February 5, 2016, Reliance notified McIntyre via letter that it had determined

that she was capable of performing sedentary and light work activity, and she was

therefore no longer considered Totally Disabled and was not entitled to receive benefits

beyond December 1, 2015. (1st Hittler Aff. ¶ 36, Ex. 18 at 165–70, Oct. 1, 2018, Docket

No. 19-1.) The denial letter summarizes the medical evidence documenting McIntyre’s

worsening degenerative symptoms, medication regime, and treatment history, and states

that the need for additional documentation to support long-term benefits was triggered

by information that McIntyre was functional in her home. (Id. at 166–70.) The letter also

indicates that surveillance demonstrated that McIntyre was observed traveling to the

kennel club, running errands, and performing light yard work. (Id. at 168.) The letter then

states that, based on the information contained in McIntyre’s file, its vocational staff has

found that McIntyre would be capable of performing various sedentary occupations and

therefore McIntyre failed to satisfy the Plan’s criteria for Total Disability. (Id. at 169.)


       E.     McIntyre’s Appeal

       On May 31, 2016, McIntyre appealed Reliance’s termination decision through her

attorney, Jerold Lucas.     (Ex. 26E at 79–80.)      In her appeal, McIntyre included an
                                              -9-
       CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 10 of 24




employment evaluation prepared by Kate Schrot, a Qualified Rehabilitation Consultant,

finding that McIntyre could not fulfill full-time duties in any occupation due to her chronic

pain and fatigue; a letter from McIntyre describing the daily challenges associated with

her CMT symptoms; and seven testimonial letters from witnesses reflecting on McIntyre’s

disability and the exacerbation of her pain and fatigue. (Id. at 82–102.)

       McIntyre also submitted a letter from her treating neurologist, in which Dr. Tseng

opined that McIntyre cannot engage in any gainful employment, even sedentary work,

due to her limitations.     (Id. at 81.)   Dr. Tseng stated that McIntyre suffers from

“extraordinary pain,” and is unable to stay in one position or perform one task for greater

than thirty minutes due to chronic pain and fatigue. (Id.) Dr. Tseng also reiterated that

McIntyre’s condition is progressive and will further deteriorate over time. (Id.)


       F.     Reliance’s Review of McIntyre’s Appeal

              1.     Procedural Delays

       Reliance confirmed that it had received McIntyre’s appeal on June 17, 2016, (Ex.

26B at 198), and shortly thereafter indicated that an initial review of McIntyre’s file had

been conducted and that Reliance required additional medical records from McIntyre’s

treating providers. (Id. at 200). Reliance also indicated that the statutory period for

processing an appeal would be tolled until Reliance received the requested information

from McIntyre. (Id.) Dr. Tseng responded on July 25, 2016, and provided the requested




                                            -10-
       CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 11 of 24




medical records, but noted that all records had already been released to Reliance on

previous occasions. (Ex. 26E at 131.)

      Reliance then continued to wait for records from Dr. Manakato. On August 10,

2016, Reliance sent another letter to McIntyre’s attorney informing him that it had not

yet received records from Dr. Manakato and again requesting those records. (Ex. 26B at

208.) McIntyre asserts that a Dr. Manakato does not exist and thus could not provide the

requested records.

      On August 25, 2016, Reliance sent a letter to McIntyre’s attorney informing him

that, based on its review of McIntyre’s medical records, Reliance required McIntyre to

undergo an independent medical examination (“IME”). (Ex. 26B at 209.) Reliance first

informed McIntyre by letter that she was required to attend an appointment scheduled

for September 20, 2016, (id. at 211), however, that appointment was cancelled on

September 19, 2016 by the doctor due to a conflict of interest. (Ex. 26F at 53.) Reliance

re-scheduled the IME for October 22, 2016 in Alexandria, Minnesota. (Ex. 26E at 207.)

Lucas objected because the location required three hours of travel one way, which he

argued was an unreasonable distance given McIntyre’s chronic pain and fatigue, and

because the IME was scheduled on a Saturday when McIntyre was unavailable. (Ex. 26F

at 2–3.) Lucas also noted that Reliance had already delayed a decision on the appeal for

several months, and expressed a concern that Reliance was not operating in good faith.

(Id.) Reliance then canceled the October 22 appointment. (Ex. 26F at 84).


                                          -11-
       CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 12 of 24




      On October 20, 2016—142 days after McIntyre submitted her appeal—Reliance

sent a letter to Lucas, followed by two additional letters dated October 25, informing him

that Reliance was “required to make a decision within 45 days of the date of [McIntyre’s]

appeal but [was] allowed an additional 45 days if circumstances do not permit us to make

a decision within the initial 45 day time frame,” and that those letters served as “notice

of our intention to take beyond 45 days to make a final decision.” (Ex. 26B at 213–218.)

On November 9, 2016, Reliance noted that an internal communication failure had further

delayed efforts to reschedule McIntyre’s IME. (See Ex. 26F at 82–88.)


             2.     Independent Medical Examination

      An IME was finally scheduled for December 3, 2016, in Burnsville, Minnesota with

Dr. Khalafalla Bushara. (Ex. 26F at 6.) McIntyre attended the appointment with her

parents. (Id. at 10.) Dr. Bushara performed a physical examination on McIntyre and

observed that she was cognitively intact, she responded to pinprick sensation and

demonstrated typical muscle tone in the upper extremities, but demonstrated profound

wasting in the legs and feet with toe flexion deformities, and that pinprick sensations

were decreased up to knee level. (Id. at 11.)

      Dr. Bushara prepared a report dated December 16, 2016. (Id. at 9–16.) The report

confirmed that McIntyre’s symptoms of profound weakness, sensory loss, loss of balance,

and wasting of the lower extremity muscles was consistent with CMT, opined that

McIntyre’s treatment to date had been reasonable and appropriate, and noted that the

                                          -12-
        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 13 of 24




prognosis was guarded because CMT is a progressive syndrome with worsening

symptoms over time. (Id. at 14–15.) Dr Bushara ultimately concluded that McIntyre was

capable of performing sedentary jobs on a full-time basis. (Id. at 14–16.)


              3.     Second Residual Employability Analysis

       Vroman conducted a second employability analysis, reviewing only the IME report

and restrictions and limitations proposed by Dr. Bushara. (Id. at 29–33.) Based only on

Dr. Bushara’s recommended restrictions and limitations, the second analysis revised the

list of occupational alternatives down to six professions: Utilization-Review Coordinator,

Cardiac Monitor Technician, Hospital-Admitting Clerk, Wellness Coach, Telephone Triage

Nurse, Nurse Case Manager, and Rehabilitation Nurse Case Manager. (Id. at 29.)


       G.     Outcome of Appeal

       On December 21, 2016, Reliance upheld its decision to terminate McIntyre’s

benefits. (Id. at 42–46.) In its final denial letter, Reliance stated that it reviewed all the

materials in McIntyre’s claim file and determined that she was capable of returning to a

light level occupation and no longer satisfied the Policy definition of Total Disability. (Id.)

The letter noted Dr. Tseng’s conclusion that McIntyre could not stay in one position or

perform tasks for greater than thirty minutes, but stated that all of the occupations listed

in the second REA allow for “breaks.” (Id. at 45.)




                                             -13-
       CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 14 of 24




II.    PROCEDURAL HISTORY

       McIntyre filed a complaint on November 16, 2017, alleging that she satisfied the

Reliance Standard policy definition of disability and that Reliance’s decision to terminate

her long-term disability benefits breached the policy and violated ERISA. (Compl. ¶¶ 56–

59.) The parties filed cross-motions for summary judgment. (Def. 1st Mot. Summ. J., Oct.

1, 2018, Docket No. 16; Pl. 1st Mot. Summ. J., Oct. 1, 2018, Docket No. 28.)

       The Court found that Reliance’s conflict of interest as both payor and administrator

of the benefits and Reliance’s serious procedural irregularities in handling McIntyre’s

claim warranted a less deferential standard. McIntyre v. Reliance Standard Ins. Co., 2019

WL 2267054 at *4–5 (D. Minn. May 28, 2019) (citing Woo v. Deluxe Corp., 144 F.3d 1157

(8th Cir. 1998)). Reviewing the administrative determination de novo, the Court granted

McIntyre’s Motion for Summary Judgment. Id. at *4–5, 8. Reliance appealed.

       The Eighth Circuit found that the Court erred in treating a conflict of interest and

the administrator’s procedural delay as triggers for de novo review, rather than as factors

considered in an abuse of discretion analysis. McIntyre v. Reliance Standard Life Ins. Co.,

972 F.3d 955, 963, 965 (8th Cir. 2020). The Court of Appeals vacated the judgment and

remanded the case, with instructions that the Court review Reliance’s benefits

determination under an abuse of discretion analysis. Id. at 966. The parties again filed

cross-motions for summary judgment. (Pl. 2nd Mot. Summ. J., Oct. 16, 2020, Docket No.

58; Def. 2nd Mot. Summ. J., Nov. 6, 2020, Docket No. 62.)


                                           -14-
       CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 15 of 24




                                         DISCUSSION

I.     STANDARD OF REVIEW

       Summary judgment is appropriate when there are no genuine issues of material

fact and the moving party can demonstrate that it is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). A fact is material if it might affect the outcome of the suit, and

a dispute is genuine if the evidence is such that it could lead a reasonable jury to return a

verdict for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A court considering a motion for summary judgment must view the facts in the

light most favorable to the non-moving party and give that party the benefit of all

reasonable inferences to be drawn from those facts. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).


II.    ANALYSIS

       A.     ERISA Standard

       “ERISA was enacted to promote the interests of employees and their beneficiaries

in employee benefit plans, and to protect contractually defined benefits.” Firestone Tire

& Rubber Co. v. Bruch, 489 U.S. 101, 113 (1989) (quotations omitted). ERISA grants a plan

beneficiary the right to judicial review of a benefits determination. See 29 U.S.C.

§§ 1132(a)(1)(B). In reviewing a denial of benefits under ERISA, the Court looks to the

record that was before the plan administrator when a claim was denied. Roebuck v.

USAble Life, 992 F.3d 732, 740 (8th Cir. 2021). Where a plan gives the administrator

                                            -15-
       CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 16 of 24




“discretionary authority to determine eligibility for benefits or to construe the terms of

the plan” the court reviews the administrator’s decision for abuse of discretion. Firestone,

489 U.S. at 114.


       B.     Abuse of Discretion Analysis

       Although the abuse of discretion standard is deferential, it “is not tantamount to

rubber-stamping the result.” Torres v. UNUM Life Ins. Co. of Am., 405 F.3d 670, 680 (8th

Cir. 2005). Rather, the Court must determine whether the plan administrator’s decision

was arbitrary and capricious. Midgett v. Wash. Grp. Int'l Long Term Disability Plan, 561

F.3d 887, 896 (8th Cir. 2009) (quotation omitted). A decision is arbitrary and capricious if

it was unreasonable, or not supported by evidence of substantial quantity and quality. Id.

at 897; Torres, 405 F.3d at 680. A conflict of interest exists where, as here, a plan

administrator both determines eligibility for benefits and pays benefits claims. Silva v.

Metro. Life Ins. Co., 762 F.3d 711, 717 (8th Cir. 2014). That conflict “must be weighed as a

factor in determining whether there is an abuse of discretion.” Firestone, 489 U.S. at 115.

       In assessing whether Reliance abused its discretion when making McIntyre’s

adverse benefit determination, the Court must weigh several case-specific factors.

Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105, 117 (2008). Here, the Court considers:

(1) the timeliness of Reliance’s determination with respect to McIntyre’s appeal; (2) the

quality and quantity of evidence that Reliance relied upon in making its determination;




                                           -16-
        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 17 of 24




(3) Reliance’s consideration of the SSA’s finding that McIntyre was disabled; and (4)

Reliance’s conflict of interest.


              1.      Timeliness

       Pursuant to ERISA’s statutory timelines, McIntyre was entitled to a decision on her

appeal within 45 days of submission. 29 C.F.R. §§ 2560.503-1(i)(1)(i) and (i)(3)(i) (2016).

Administrators are authorized to extend the deadline for an additional 45 days if they

notify the claimant prior to the termination of the initial 45-day period, and only then if

special circumstances—such as the need to hold a hearing—warrant an extension. Id.

       McIntyre’s appeal was filed May 31, 2016; Reliance informed McIntyre 142 days

after her appeal was submitted that it intended to extend the deadline; Reliance issued a

decision on December 21, 2016, 204 days after McIntyre appealed. 4 Although Reliance

attempts to characterize this delay as the product of unintentional errors, there is no

doubt that this egregious procedural irregularity violated ERISA’s clear statutory

mandates. See, e.g., Rasenack ex rel. Tribolet v. AIG Life Ins. Co., 585 F.3d 1311, 1318 (10th

Cir. 2009) (“The relevant fact is that the administrator failed to render a final decision

within the temporal limits prescribed by . . . ERISA.” (quotation omitted)).




4 The statutory period is tolled when plan administrators seek information from claimants
because that information is not within their control. The Court previously determined that there
was a tolling period of 34 days while Reliance waited for medical records from Dr. Tseng.
McIntyre, 2019 WL 2267054, at *5.

                                             -17-
        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 18 of 24




       The Court need not establish a causal connection between the serious procedural

irregularity and a breach of Reliance’s fiduciary duty in an abuse of discretion analysis.

Chronister v. Unum Life Ins. Co. of America, 563 F.3d 773, 776 n.4 (8th Cir. 2009); see also

id. at 775 (citing Glenn, 554 U.S. at 117) (“Glenn makes clear that, while a causal

connection might be important in determining the appropriate level of scrutiny for a plan

administrator’s decisionmaking, such a connection is not required.”). 5 However, the

Court finds that the severity of Reliance’s delay enabled Reliance to secure the single

piece of evidence—Dr. Bushara’s IME Report—that could plausibly justify its final denial,

evidence which was almost entirely lacking from the original administrative record.

       These procedural irregularities leave the Court “with serious doubts as to whether

the result reached was the product of an arbitrary decision or the plan administrator’s

whim.” Buttram v. Cent. States, Se. & Sw. Areas Health & Welfare Fund, 76 F.3d 896, 900

(8th Cir. 1996). Reliance’s delay in processing McIntyre’s appeal and it use of that delay




5  In Woo v. Deluxe Corp., the Eighth Circuit held that the evidence supporting a plan
administrator’s decision “must increase in proportion to the seriousness of the conflict or
procedural irregularity.” 144 F.3d 1157, 1162 (8th Cir. 1998). The Eighth Circuit has interpreted
Glenn as abrogating the portion of Woo which decreases the deference due the administrator in
relation to the seriousness of the conflict of interest. See Hackett v. Standard Ins. Co., 559 F.3d
825, 830 (8th Cir. 2009). Although Eighth Circuit has expressed doubt as to whether Woo’s “sliding
scale” approach survives Glenn in any respect, it has avoided deciding whether the procedural
irregularity component also fell. McIntyre, 972 F.3d at 959–60; see also Waldoch v. Medtronic,
Inc., 757 F.3d 822, 830–31 (8th Cir. 2014). Pursuant to Woo’s sliding scale, Reliance has certainly
failed to present evidence to support its denial in proportion to the egregiousness of its delay in
processing McIntyre’s appeal and other deficiencies in its claims process. However, the Court
finds that it need not rely on Woo because Reliance’s determination does not survive the
traditional abuse of discretion analysis.

                                               -18-
        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 19 of 24




to procure the only piece of medical evidence that supported its adverse determination

therefore contribute to the Court’s determination that Reliance’s denial was

unreasonable.


              2.       Quality and Quantity of the Evidence

       ERISA does not require plan administrators to accord special deference to the

opinions of treating physicians, but administrators may not arbitrarily refuse to credit a

claimant’s reliable evidence. Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834

(2003). “When there is a conflict of opinion between a claimant’s treating physicians and

the plan administrator’s reviewing physicians, the plan administrator has discretion to

deny benefits unless the record does not support denial.” Whitley v. Standard Ins. Co.,

815 F.3d 1134, 1142 (8th Cir. 2016) (quoting Johnson v. Metro. Life Ins. Co., 437 F.3d 809,

814 (8th Cir 2006)).

       Reliance’s initial denial of McIntyre’s long-term benefits could not have been based

on the medical record, as the record consistently reflected over the course of multiple

years, and as late as spring 2016, that McIntyre was unable to work because of her chronic

and debilitating pain, fatigue, mobility constraints, and the ongoing degeneration of her

condition. The only new information that Reliance presented in its initial denial came

from the surveillance report, which indicated that McIntyre had hobbies, performed yard

work for short periods, and retired to her home by early afternoon each day; these factors

do not translate to an ability to perform full-time sedentary work.

                                           -19-
       CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 20 of 24




      In its final denial letter, Reliance relies almost entirely on the reports of Dr. Bushara

and a second vocational report produced by Vroman. Dr. Bushara noted the same

symptoms identified by the other health professionals treating McIntyre; however, Dr.

Bushara is the only examining physician to explicitly conclude that McIntyre is capable of

full-time work despite her debilitating symptoms and degenerative condition.               Dr.

Bushara’s report is therefore an outlier in the medical evidence. Further, Vroman’s

second report only applied the restrictions and limitations identified by Dr. Bushara and

did not incorporate any of the restrictions identified by McIntyre’s treatment team or

evaluate the conflicting information that comprised the bulk of the record.

      McIntyre provided ample evidence from medical professionals demonstrating that

her condition was worsening and that she was unable to maintain full-time employment

due to her significant limitations—most notably her need for frequent rest, inability to

maintain a position or perform a task for more than 30 minutes at a time, chronic pain,

and considerable mobility issues. McIntyre therefore met her burden of demonstrating

that she was entitled to the long-term disability benefits provided under the Plan.

      The Court need not make any creditability determination concerning the IME to

observe that the other medical professionals who examined McIntyre or reviewed her

medical files, including three out of four Reliance nurses, concluded that McIntyre’s

incurable degenerative condition left her incapable of performing sedentary work

functions for a full 8-hour day, 5-days a week. Aside from Dr. Bushara’s opinion, there is


                                            -20-
       CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 21 of 24




no objective surveillance or medical evidence that indicates that McIntyre can fulfill the

requirements of full-time work and is therefore ineligible for long-term benefits.

       Because the IME report does not constitute substantial evidence when weighed

against the remainder of the record, the Court finds that Reliance abused its discretion

with regard to its almost exclusive reliance on Dr. Bushara’s conflicting opinion. See

Midgett, 561 F.3d at 897 (“plan administrator has discretion to deny benefits based

upon . . . [conflicting] opinions of reviewing physicians . . . unless the record does not

support the denial.”); cf. Carrow v. Standard Ins. Co., 664 F.3d 1254, 1259 (8th Cir. 2012)

(no abuse of discretion if the reports of consulting physicians constitute substantial

evidence supporting the plan administrator’s decision). Because Reliance’s final denial

was not supported by substantial evidence, the Court therefore finds that this factor

weighs in favor of a finding that Reliance abused its discretion.


              3.     SSA’s Disability Finding

       McIntyre asserts that Reliance should have accounted for the SSA’s contrary

determination that she was disabled. Reliance is not bound by the SSA disability

determination pursuant to Eighth Circuit precedent. See, e.g., Carrow, 664 F.3d at 1259.

The Court therefore finds that Reliance’s rejection of a contrary SSA determination does

not signal an abuse of discretion. However, this factor may “justif[y] the court in giving

more weight to the conflict [of interest] . . . because [Reliance’s] seemingly inconsistent




                                            -21-
       CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 22 of 24




positions were both financially advantageous[.]” Glenn, 554 U.S. at 118. Nevertheless,

the Court finds that this factor does not weigh heavily in favor of either party.


              4.     Conflict of Interest

       The significance of a conflict must be weighed in relation to the other case-specific

factors present in a case; for instance, the conflict “should prove more important (perhaps

of great importance) where circumstances suggest a higher likelihood that that it affected

the benefits decision, including, but not limited to, cases where an insurance company

administrator has a history of biased claims administration.” Glenn, 554 U.S. at 117; see

also Chronister, 563 F.3d at 776 (giving more weight to administrator’s conflict of interest

where other courts had noted a pattern of arbitrary benefit denials).

       The Court will not belabor the well-documented irregularities and judicial critiques

of Reliance’s claims review process. See, e.g., Okuno v. Reliance Standard Life Ins. Co.,

836 F.3d 600, 611–12 (6th Cir. 2016); George v. Reliance Standard Life Ins. Co., 776 F.3d

349, 354–55 (5th Cir. 2015); Hoff v. Reliance Standard Life Ins. Co., 160 Fed. Appx. 652, 654

(9th Cir. 2005); Nichols v. Reliance Standard Life Ins. Co., No. 17-42, 2018 WL 3213618 at

*6–7 (S.D. Miss. June 29, 2018), rev’d, 924 F.3d 802 (5th Cir. 2019) (collecting cases). It

suffices to say that Reliance has a documented history of arbitrary claims denials, which

McIntyre raised in support of her claims against Reliance. The Court finds here that

Reliance’s conflict of interest is due greater weight when viewed in the context of its

egregious procedural irregularities and dependance on insubstantial evidence in

                                            -22-
        CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 23 of 24




rendering its final determination against McIntyre. The conflict of interest, therefore,

supports the Court’s conclusion that Reliance’s denial of McIntyre’s claim was an abuse

of discretion.


       C.        Balancing the Factors

       Under an abuse of discretion analysis, Reliance is due considerable deference.

Waldoch, 757 F.3d at 833. Nevertheless, plan administrators owe beneficiaries a fiduciary

duty under ERISA, and the abuse of discretion standard cannot be a rubber-stamp on an

administrator’s otherwise unreasonable decision. Torres, 405 F.3d at 680.

       The record before Reliance contained considerable evidence of McIntyre’s

accelerating degenerative disability and several reports over the course of multiple years

from its own staff and McIntyre’s treatment team concluding that she was unable to fulfill

the demands of full-time employment. Nevertheless, Reliance premised its final denial

on one conflicting medical opinion, which was also the sole piece of medical evidence

provided to Reliance’s vocational specialist, and which was presented only on appeal after

an initial determination had been made. Because Reliance’s determination was not based

on substantial evidence and Reliance’s procedural delays contributed to its unreasonable

determination, the Court concludes that Reliance abused its discretion, especially given

its significant conflict of interest. The Court will, therefore, grant summary judgment in

favor of McIntyre.




                                          -23-
       CASE 0:17-cv-05134-JRT-DTS Doc. 76 Filed 08/20/21 Page 24 of 24




                                       ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1. McIntyre’s Motion for Summary Judgment [Docket No. 58] is GRANTED; and

      2. Reliance’s Motion for Summary Judgment [Docket No. 62] is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: August 20, 2021                           ___                    ___
at Minneapolis, Minnesota.                           JOHN R. TUNHEIM
                                                         Chief Judge
                                                 United States District Court




                                         -24-
